Name: Commission Regulation (EEC) No 2005/82 of 22 July 1982 altering the rates of the refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 215/48 Official Journal of the European Communities 23 . 7 . 82 COMMISSION REGULATION (EEC) No 2005/82 of 22 July 1982 altering the rates of the refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex II to the Treaty Whereas it follows from applying the rules and criteria contained in Regulation (EEC) No 1714/82 to the information at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex to this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (2), and in particular Article 19 ( 1 ) and (2) thereof, Whereas the rates of the refunds applicable from 1 July 1982 to the products listed in the Annex, exported in the form of goods not covered by Annex II to the Treaty, were fixed by Regulation (EEC) No 1714/82 (3), as amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The rates of refund fixed by amended Regulation (EEC) No 1714/82 are hereby altered as shown in the Annex to this Regulation . Article 2 1 784/82 (4); This Regulation shall enter into force on 23 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 July 1982 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 177, 1 . 7 . 1981 , p . 4 . (2 ) OJ No L 74, 18 . 3 . 1982, p . 1 . ( 3 ) OJ No L 189 , 1 . 7 . 1982, p . 38 . 4 OJ No L 197 , 6 . 7 . 1982, p . 23 . 23 . 7 . 82 Official Journal of the European Communities No L 215/49 ANNEX to the Commission Regulation of 22 July 1982 altering the rates of the refunds applicable to certain products from the sugar sector exported in the form of goods not covered by Annex II to the Treaty Table A Rate of refund in ECU/100 kg : White sugar : 31-99 Raw sugar : 29-43 Syrups of beet sugar or cane sugar containing, in the dry state , 98 % or more by weight of sucrose (including invert sugar expressed as sucrose) : s o 31-99 x 100 Molasses : Isoglucose or flavoured or coloured isoglucose syrups : 31-99 Table B Rate of refund in ECU/100 kg : White sugar : 28-54 Raw sugar : 26 26 Syrups of beet sugar or cane sugar containing, in the dry state , 9S Vo or more by weight of sucrose ( including ^ Q invert sugar expressed as sucrose) : 28-54 x Molasses :  (') 'S represents the weight of sucrose (including invert sugar expressed as sucrose) in 100 kilograms of syrup. (2) Amount of refund for 100 kilograms of dry matter.